Case 1:21-cv-00366-MN Document 1-1 Filed 03/11/21 Page 1 of 11 PageID #: 15




                      EXHIBIT A
Case 1:21-cv-00366-MN Document 1-1 Filed 03/11/21 Page 2 of 11 PageID #: 16

                                                                                                                                                                                                  USOO63O1619 B1

 (12) United States Patent                                                                                                                                            (10) Patent No.:                               US 6,301,619 B1
         Segman                                                                                                                                                       (45) Date of Patent:                                         Oct. 9, 2001

 (54) SYSTEM AND METHOD FOR PROVIDING                                                                                                                                 6,026,369                   2/2000 Capek .................................... 705/14
          SERVICE OF SENDING REAL TIME                                                                                                                      * cited b
          ELECTRONIC INFORMATION TO                                                                                                                              cited by examiner
          SELECTED INDIVIDUAL VIEWERS OF
          TRANSMITTED WIDEO OR                                                                                                                              Primary Examiner Robert B. Harrell
          COMPUTERIZED SIGNALS                                                                                                                              Assistant Examiner William C. Vaughn, Jr.
                                                                                                                                                            (74) Attorney, Agent, or Firm Mark M. Friedman
 (75) Inventor: Yosef Segman, Zichron Yaacov (IL)                                                                                                           (57)                                           ABSTRACT
 (73) Assignee: Oplus Technologies LTD., Haifa (IL)                                                                                                         A System and method for providing Service of Sending real
 (*) Notice:               Subject to any disclaimer, the term of this                                                                                      time electronic information to selected individual viewers of
                           patent is extended or adjusted under 35                                                                                          transmitted
                                                                                                                                                              -         Video or computerized Signals. The System of
                           U.S.C. 154(b) by 0 days.                                                                                                         individual features five main areas of components: (1)
                                                                                                                                                            viewer, (2) viewer display device Such as a television,
                                                                                                                                                            including an electronic device featuring Signal recognition
 (21) Appl. No.: 09/260,035                                                                                                                                 and Signal decoding capabilities critical to implementation
 (22) Filed:     Mar. 2, 1999                                                                                                                               of the System, (3) Service center, (4) providers of video or
             7                                                                                                                                              computerized signals, and (5) Sender. The method for imple
 (51)     Int. C.       - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - G06F 15/16              menting the System of the invention features five principle


 (52) U.S. Cl. .......................... 709/231; 709/206; 709/217;                                                                                        Steps: (1) initialization of System, (2) activation of System by
                                            709/218; 709/219; 725/46                                                                                        Sender of electronic information, (3) viewer reception, rec
 (58) Field of Search ..................................... 709/231, 217,                                                                                   ognition and decoding of a transmitted compound Video or
                   709/218, 219, 206; 345/327, 328; 348/7,                                                                                                  computerized signal, featuring (i) the regularly transmitted
                  10, 12, 13, 468; 710/163; 705/26, 27, 10;                                                                                                 Video or computerized signal, (ii) Subset viewer attribute
                        725/2,s 9,s 20,s 106,s 91,s 105,s 110,s 112,s 115 s                                                                                 information, (iii) encoded Sender requested
                                                                                                                                                                                                C       electronic
                                                                                                                                       46                   information, and (iv) formatting of Sender requested elec
                                                                                                                                                            tronic information, (4) display of Sender requested electronic
 (56)                              References Cited                                                                                                         information, formatted in a subwindow of display device of
                    U.S. PATENT DOCUMENTS                                                                                                                   VeWe television and (5) viewer response, in real time, back
                                                                                                                                                            to provider, according to a fully interactive information
        5,534,913   *     7/1996                Majeti et al. ........................ 725/114                                                              System. This invention gives providers or Senders of elec
        5,636,346   *     6/1997                Saxe ..................                ... 705/1                                                            tronic information to effectively target, monitor, record, and
        5,710,887   *     1/1998                Chelliah et al. ..                     . . 705/26                                                           Service Selected individual viewers of Video or computerized
        5,721,827   :     2/1998                Logan et al.......                 ... 709/217                                                              Signals, during real time, whereby Such a System and method
        5,754,939   *     5/1998                Herz et al. ...                    . . 455/3.04                                                             are based on obtaining results with high accuracy, and which
        5,809,483         9/1998                Broka et al. ........................... 705/37                                                             are cost effective to implement
        5,950,172 * 9/1999 Klingman ......                     ... 705/26
        5.992,888 * 11/1999 North et al. ......               ... 283/56
        6,009,410 12/1999 LeMole et al. ........................ 705/14                                                                                                                   16 Claims, 2 Drawing Sheets
                                                                                                                                                                            electronic device

                                                                                      TWStation                                          }                                          V
                                                                                      provider-738                                      40 TV                                       7           12 CPU
                                                                                      compound                                                    I.D. i.         6                              E.), it
                                                                                      signa                                                                             8
                                                                                                             54                 58 internet                  software       16      c

                                                                                                      isI
                                                                                                            E:   a royal,
                                                                                                             so so." of 4   I                                                                         y
                                                                                                       :                               internet
                                                                                                           30                34        service                    )
                                                                                            s                                          s                    o                            - 18
                                                                                                                                                    E. 24
                                                                                                                44-                                 information

                                                                                                                                  (i. c)                                            22a
                                                                                                   32-                36-             see                                                   viewer
                                                                                                                                                                              22
                                                                                                                                                                                            attribute
                                                                                                                                                                                            information

                                                                                                                                                      20
                                                                                                                                                 Sender center


                                                                                                                        general
                                                                                                                                                       I.
                                                                                                                        database                      26

                                                                                                                        specific                      28
                                                                                                                        database
Case 1:21-cv-00366-MN Document 1-1 Filed 03/11/21 Page 3 of 11 PageID #: 17


 U.S. Patent                     Oct. 9, 2001            Sheet 1 of 2                US 6,301,619 B1



                                                                             electronic device

    TV Station                                 S
    provider              ? 38                40 TV                                               12 CPU
    Compound                                          I.D. ii                                      I.D. i
    signal
                                           internet
                      42b              42c SeVICe
                                            rOwider                                                 -
                 -                              Round                                             VeWer
                                          50 signal                                                     TV
                                             internet
                     30              34      Service
                                             provider           Subwindow
    TV Station
    provider                                     466 Sender
                                                     requsted           24                   18
                                                        electronic
                                                        information



                                                ge)
                                             Sender
               32                                                                   viewer   viewer
                                                                               22
                                                                                             attribute
                                                                                             information

                                                          20
                                                  Sender Center



                                 general
                                 database

                                 Specific
                                 database
                                                                                  FIG.1
Case 1:21-cv-00366-MN Document 1-1 Filed 03/11/21 Page 4 of 11 PageID #: 18


 U.S. Patent                Oct. 9, 2001      Sheet 2 of 2          US 6,301,619 B1

         (1) Initialization of system.
             (a) Turn on viewer television.
             (b) input of viewer attribute information into electronic device.

      (2) Activation of system by sender of electronic information.
          (a) Sender contacts provider or service Center with request to send
               electronic information to selected individual viewers.
          (b) Provider prepares compound video or Computerized signal to
                include sender requested electronic information.
               (i) regular provider video or computerized signal.
              (ii) addition of subset of viewer attribute information.
             (iii) addition of encoded sender requested electronic information.
             (iv) addition of formatting information of sender request.
          (C) Provider transmits compound video or computerized signal.



      (3) Viewer reception of transmitted compound video or computerized
          signal.
          (a) Compound signal received by electronic device of viewer television.
          (b) Recognition of compound signal by electronic device of viewer
              television.
              (i) decision according to matching of viewer attribute information.
          (c) Compound signal components (ii), (iii), and (iv) are stored into
             memory
             unit of electronic device of viewer television.
          (d) Decoding of encoded sender requested electronic information.
          (e) Open Subwindow within viewer television display screen, according
              to formatting information of sender request.
                                              y
      (4) Display of sender requested electronic information, in subwindow of
           viewer television.



      (5) Viewer response, in real time, back to provider, according to a fully
          interactive information system.

                                           FIG. 2
Case 1:21-cv-00366-MN Document 1-1 Filed 03/11/21 Page 5 of 11 PageID #: 19


                                                      US 6,301,619 B1
                               1                                                                      2
      SYSTEMAND METHOD FOR PROVIDING                                      Typically, criteria used by providers or Senders for decid
        SERVICE OF SENDING REAL TIME                                    ing on content and format of information transmitted to
         ELECTRONIC INFORMATION TO                                      Viewers are based on information coming from three
       SELECTED INDIVIDUAL VIEWERS OF                                   Sources: (1) viewers, (2) advertisers (e.g., advertising
           TRANSMITTED WIDEO OR                                         companies), and (3) marketers (e.g., marketing companies).
           COMPUTERIZED SIGNALS                                         Viewers are ultimate end-users of transmitted Video and
           FIELD AND BACKGROUND OF THE                                  computerized electronic information, whereas advertisers
                     INVENTION
                                                                        and marketerS Supply information to providers or Senders,
                                                                        based on market Segments made up of Selected individual
    The present invention relates to providing an electronic            Viewers exposed to advertisements, for the main objective of
 Service to viewers of transmitted Video or computerized                advertising or marketing to viewers. Thus, criteria used by
 Signals, and more particularly to a System and method for              providers or Senders for deciding on content and format of
 providing Service of Sending real time electronic information          information transmitted to viewers ultimately originates
 to selected individual viewers of transmitted video or com             from the viewers themselves. These criteria are defined with
 puterized signals.                                                15   respect to qualified or characteristic information about
    An important aspect of the information Superhighway                 Viewers, for the purpose of fulfilling or Satisfying viewer
 features viewers receiving transmitted Signals from Senders            interests, pleasures, requests, or Specific needs. Hereinafter,
 via a provider of Video or computerized Signals. Hereinafter,          Viewer interests, pleasures, requests, or specific needs are
 the term electronic information refers to any type and form            collectively considered here as part of a Set of viewer
 of information which can be transmitted and received as                attribute information. Viewer attribute information may also
 Video or computerized signals (e.g., via Standard or cable             include demographic and personal information and details
 TV, or, via computer), from a provider (e.g., Standard or              about viewers, Such as names of viewers, locations of
 cable TV station, or internet service provider (ISP) of video          Viewers, activities, lifestyles, likes, dislikes, habits, hobbies,
 or computerized Software signals, to viewers capable of                etc. According to identified viewer attribute information,
 receiving and displaying Such transmitted Video or comput         25   providers or Senders match resources available to them for
 erized Software signals (e.g., via television sets, or comput          transmission of Video or computerized electronic informa
 ers with a display Screen). Lately, computerized Software              tion to their selected viewer audience. Viewer attribute
 Signals are capable of including Video data, Such that a               information may be obtained either directly by sender
 computer with a display Screen is also capable of receiving            providers, or by Senders themselves Such as advertisers and
 and displaying Video data.                                             marketers, who in turn typically Supply the information to
    The objective of viewers receiving transmitted video or             providers.
 computerized signals is to have access to electronic infor                Providers or senders of electronic information identify
 mation contained in the transmitted Signals. Ordinarily,               viewer attribute information by using various different meth
 viewers are given access to electronic information (e.g., in           ods and techniques, usually involving Some form of market
 the form of TV programs, internet web sites, personal             35   research. Market research techniques used by providers or
 messages) made available and transmitted by a Sender                   Senders for obtaining viewer attribute information, include
 utilizing Services of a provider. Details of content and format        the usage of provider or Sender designed Surveys,
 of electronic information provided to viewers are chosen               questionnaires, and interviews, of viewers, by contacting
 either by a provider or by a Sender (i.e., an entity, e.g., an         Viewers through in-perSon, telephone, Surface mail, or elec
 individual or an entire company, which uses provider Ser          40   tronic means, such as electronic mail (e-mail), or by insert
 vices for transmitting electronic information to viewers,              ing the attribute information to a memory device located
 usually for a monetary charge), based on criteria relevant to          within the display device or to a Set-top box located outside
 the provider or the Sender, for purposes of maintaining a              the display device. Providers or senders also obtain viewer
 business, institution, governmental function, organization,            attribute information by other electronic means, Such as
 or personal relationship, which includes among its activities     45   electronic monitoring or tracking of Selected provider trans
 or characteristics, a function for Sending electronic infor            missions Seen by Viewers.
 mation to viewers.                                                        In the transmission of video signals to TV viewers,
    A significant limitation in current Systems and methods of          electronic monitoring or tracking of provider or Sender
 the relationship between providers or Senders, and viewers             transmissions Sent to viewers involves connection of elec
 of Video or computerized signals, is that, except for elec        50   tronic black boxes to TVs, which identify viewing habits
 tronic mail (e-mail), they are ordinarily based on essentially         including, for example, categories or Specific TV programs
 a 'one-way Street, especially with respect to real viewing             Viewed, frequency of viewing, and times of Viewing. TV
 time, whereby, electronic information is initiated and Sent by         program ratings are based on this kind of electronic moni
 a sender to all potential viewers of a sender's TV station of          toring of Viewers. Results of TV program ratings are used by
 internet provider, without the ability to transmit electronic     55   TV stations (and TV advertisers) for deciding upon content
 information in a discriminatory manner to Specifically tar             and format of information to be provided to TV viewers. In
 geted or selected individual viewers of that provider                  the transmission of computerized electronic information to
 (Sender). Moreover, using current Systems and methods of               Viewer computer displays, a Similar form of electronic
 indiscriminately Sending electronic information limits a pro           monitoring, for example, involves internet Web site visit
 vider (sender) from having the ability to receive feedback        60   counters, which count the number of viewer visits to a
 response, during real time, from Selected individual viewers           particular Web site transmitted through the internet. Results
 of transmitted Video or computerized signals.                          of Web site visit counters are used by internet service
   There is thus a need for, and it would be useful to have a           providers and users, Such as internet advertisers, for decid
 System and a method that enable a provider or Sender to                ing upon content and format of information to be transmitted
 transmit electronic information, during real viewing time or      65   to internet viewers.
 not, to Selected individual viewers of transmitted or com                With respect to effectively Servicing or targeting viewers,
 puterized signals.                                                     using market research techniques and results obtained
Case 1:21-cv-00366-MN Document 1-1 Filed 03/11/21 Page 6 of 11 PageID #: 20


                                                      US 6,301,619 B1
                                3                                                                     4
 therefrom, although quite developed and Sophisticated, have             and results obtained therefrom, represent very inefficient and
 Several Significant limitations which have not yet been                 low accuracy means for internet Service providers to propose
 overcome. Market research techniques, used by providers                 criteria for deciding on content and format of electronic
 for obtaining viewer attribute information, are typically               information transmitted to viewers.
 applied to entire viewer populations, of relatively large                 There is thus a need for, and it would be useful to have a
 sizes, at the same time, during a specific time period, and not         System and a method that are capable of being used by
 to Selected individual viewers on a case by case basis, during          providers or Senders of electronic information to effectively
 real viewing time. Population size may be hundreds,                     monitor, record, and Service viewer attribute information of
 thousands, tens of thousands, or higher, of viewers of Video            selected individual viewers of video or computerized
 or computerized electronic information. Statistical analyses            Signals, during real time, whereby Such a System and method
 are performed on the raw data of Surveys, questionnaires,               are based on obtaining results with high accuracy, and which
 interviews, and electronic monitoring, of entire populations            are cost effective to implement.
 of viewers, and not of individuals. Results of these statistical
 analyses, providers of Video or computerized electronic                             SUMMARY OF THE INVENTION
 information to design transmission criteria in a Statistical,      15
                                                                            The present invention relates to providing an electronic
 not individualized, fashion, thereby, transmitting to Statisti
 cally based viewer populations Sharing viewer attribute                 Service to viewers of transmitted Video or computerized
 information in a Statistical, not individualized, fashion.              Signals, and more particularly to a System and method for
 Moreover, these results are dated, during a specified viewing           providing Service of Sending real viewing time electronic
                                                                         information to selected individual viewers of transmitted
 time period, which may be of Several weeks or months, for               Video or computerized Signals.
 example. After periods of Several months, and especially of
 Several years, accuracy of Such results decreases as viewer                The System and method of the present invention features
 attribute information changes, for both individual viewers              a unique electronic device which has the capability of
 and large populations of viewers. Thus, results of Such                 Selectively recognizing electronic information Sent by a
 market research techniques are of limited value to providers       25   Sender to one or more viewers, where Sender electronic
 or Senders of electronic information, Such as advertisers and           information is an additional component of, and is included
 marketers, desiring to efficiently transmit individualized              in, the same Video or computerized Signal regularly trans
 electronic information to large numbers of Selected indi                mitted by a provider to the viewers. Recognition by the
 vidual viewers on an individualized basis, during real View             electronic device is based on a decision Step involving
 ing time.                                                               matching viewer attribute information previously Stored in
    Current techniques and results of electronic monitoring of           the electronic device, by the viewers, to a subset of viewer
 internet viewers, for the purpose of effectively Servicing or           attribute information included in the electronic information
 targeting Selected individual viewers by internet Service               being Sent to the viewers by request of the Sender, via a
 providers of users, are leSS developed and more limited than            provider of transmitted Video or computerized signals to the
 those of electronic monitoring of TV viewers. Principle            35   Viewers.
 among these are Web Site counters, which simply count,                    The System and method of the present invention enable a
 electronically, the number of times any internet viewer                 Sender to Send real time electronic information to Selected
 visits, or “hits, a particular Web site. Web site counters are          individual viewers of regularly transmitted Video or com
 anonymous, unattached from internet viewer demographics,                puterized signals. Sender electronic information conve
 and being unrelated to viewer personal names, e-mail names         40   niently piggy-backs on regularly transmitted video or
 or addresses, and other useful individualized viewer                    computerized signals being Sent to one or more Selected
 attribute information. Individualized viewers attribute                 individual viewers, during real time, in contrast to current
 information, Such as internet usage habits, including, for              communication Systems and methods, where Sender elec
 example, categories of internet Web Sites viewed, frequency             tronic information is either transmitted to individual viewers
 of Viewing, and times of viewing, relating to an individual        45   Separate from regularly transmitted Video or computerized
 internet viewer, are not ordinarily electronically recorded.            Signals to the viewers, or is Sent to all the viewers of a
 An additional Significant limitation compared to electronic             provider, in a non-discriminatory mode, where Sender elec
 monitoring of TV viewers is that, ordinarily, for a particular          tronic information may have Something in common with
 Web site having its own site counter, counter data obtained             only a fraction of targeted viewer attribute information, and
 is applicable only to that particular Web site, and not to the     50   therefore, have Something in common with only a fraction of
 usual plethora of Web sites accessible to internet viewers by           all targeted viewers.
 internet Service providers or users. Provider or user initiated            An additional benefit of the system and method of the
 methods of connecting electronic black boxes to individual              present invention is that, as a result of enabling providers to
 internet viewer displays, in order to monitor an individual’s           target Selected individual viewers via matching of viewer
 internet viewer usage habits relating to a multitude of Web        55   attribute information, whereby provider transmissions of
 sites visited by that individual viewer, during real viewer             Video and computerized Signals are Sent and Selectively
 time or over extended periods of time, have not yet been                recognized, with essentially perfect accuracy, to those
 developed to the extent of electronic monitoring TV view                Selected individual viewer display devices, they offer pro
 erS. Moreover, obtaining internet viewer ratings information            viders of electronic information the opportunity to more
 analogous to TV viewer ratings information is not yet              60   effectively monitor, record, and Service Selected individual
 possible, also due to the huge number of internet Web sites             Viewer activity of Video of computerized Signals, during real
 compared to a Smaller number of TV channels, and also due               time, in a way of obtaining results with high accuracy, and
 to the nature of internet viewers Surfing the internet, where           which are cost effective to implement. This benefit is
 for example, internet viewers often Surf from the internet              extremely valuable to Senders of electronic information to
 Web site to another in a time period of seconds, without           65   large groups of potentially targeted viewers, e.g., advertisers
 investing Sufficient time required for recording accurate               or marketers Sending electronic information to large groups
 ratings information. Such electronic monitoring techniques,             of potential customers viewing their products or ads.
Case 1:21-cv-00366-MN Document 1-1 Filed 03/11/21 Page 7 of 11 PageID #: 21


                                                      US 6,301,619 B1
                               S                                                                     6
 Currently, Such a highly accurate System or method for                 related to the Selected individual viewer; (d) providing a
 targeting Selected individual viewers of transmitted Video or          Service center for communicating to a provider of transmit
 computerized signals, during real time, is not available.              ted Video or computerized signals encoding instructions to
   A preferred embodiment of a System for providing Service             form encoded electronic information of the Sender; (e)
 of Sending real time electronic information to Selected                transmitting the encoded electronic information of the
 individual viewers of transmitted video or computerized                Sender by the provider of transmitted Video or computerized
 Signals of the present invention features the following five           Signals to the electronic device in communication with the
 main areas of components: (1) Viewer, (2) viewer display               display device of the Selected individual viewer, (f) recog
 device Such as a television, including an electronic device            nizing the encoded electronic information of the Sender by
 critical to implement of the System, (3) Service center, (4)           the electronic device in communication with the display
 providers of Video or computerized signals, and (5) Sender,            device of the selected individual viewer, whereby the elec
 whereby each area further includes components required for             tronic device recognizes the encoded electronic information
 implementation of the System and method of the present                 of the sender by matching elements of the subset of the
 invention.                                                             viewer attribute information to the elements of the set of
    A preferred embodiment of a method for implementing            15   viewer attribute information related to the selected indi
 the System for providing Service of Sending real time elec             vidual viewer, (g) decoding the encoded electronic infor
 tronic information to Selected individual viewers of trans             mation of the Sender by the electrode device in communi
 mitted Video or computerized signals of the present inven              cation with the display device of the selected individual
 tion features the following five principle steps: (1)                  viewer to form decoded electronic information of the a
 initialization of System, (2) activation of System by Sender of        Sender, (h) formatting decoded electronic information of the
 electronic information, (3) viewer reception of a transmitted          Sender by the electronic device in communication with the
 compound video or computerized signal, (4) display of                  display device of the selected individual viewer to form
 compound Video or computerized signal, featuring Sender                formatted decoded electronic information of the Sender; (ii)
 requested electronic information, and (5) viewer response, in          opening up of a Subwindow within the display device of the
 real time, back to provider, according to a fully interactive     25   Selected individual viewer; and () displaying the formatted
 information System.                                                    decoded electronic information of the Sender within the
    According to the present invention, there is provided a             subwindow within the display device of the selected indi
 System for providing Service of Sending real time electronic           vidual viewer.
 information to a selected individual viewer of transmitted                Several Steps of the present invention could be imple
 Video or computerized signals, the System comprising: (a) a            mented by hardware or by Software on any operating System
 set of viewer attribute information related to the selected            of any firmware or a combination thereof. For example, as
 individual viewer; (b) an electronic device in communica               hardware, indicated Steps of the invention could be imple
 tion with a display device of the selected individual viewer           mented as a chip or a circuit. AS Software, indicated steps of
 for receiving and Storing the Set of viewer attribute infor            the invention could be implemented as a plurality of Soft
 mation; (c) electronic information of a Sender to be trans        35   ware instructions being executed by a computer using any
 mitted to the selected individual viewer, the electronic               Suitable operating System. In any case, indicated Steps of the
 information of the a Sender including a Subset of the Set of           method of the invention could be described as being per
 viewer attribute information related to the selected indi              formed by a data processor, Such as a computing platform
 vidual viewer; (d) a Service center for communicating to a             for executing a plurality of instructions, regardless of the
 provider of transmitted Video or computerized signals             40   implementation of the present invention.
 encoding instructions to form encoded electronic informa                     BRIEF DESCRIPTION OF THE DRAWINGS
 tion of the sender: (e) the provider of transmitted video or
 computerized Signals for transmitting the encoded electronic             The invention is herein described, by way of example
 information of the Sender to the electronic device in com              only, with reference to the accompanying drawings,
 munication with the display device of the selected individual     45   wherein:
 viewer, (f) the electronic device for recognizing the encoded            FIG. 1 is a Schematic diagram illustrating an exemplary
 electronic information of the Sender by matching elements              System according to the present invention; and
 of the Subset of the viewer attribute information to the                 FIG. 2 is a flow diagram of a preferred embodiment of the
 elements of the set of viewer attribute information related to         method for providing Service of Sending real time electronic
 the Selected individual viewer, and for decoding the encoded      50   information to selected individual viewers of transmitted
 electronic information of the Sender to form decoded elec              Video or computerized signals according to the present
 tronic information of the Sender; and (g) a Subwindow                  invention.
 within the display device of the selected individual viewer                       DESCRIPTION OF THE PREFERRED
 for displaying the decoded electronic information of the                                  EMBODIMENTS
 Sender.                                                           55
   According to the present invention, there is provided a                The present invention is of a System and method for
 method of providing Service of Sending real time electronic            providing Service of Sending real time electronic information
 information to a selected individual viewer of transmitted             to selected individual viewers of transmitted video or com
 Video or computerized Signals, the method comprising the               puterized signals.
 Steps of: (a) providing a set of viewer attribute information     60      The components and operation of the System and method
 related to the Selected individual viewer; (b) receiving and           for providing Service of Sending real time electronic infor
 Storing the Set of viewer attribute information by an elec             mation to selected individual viewers of transmitted video
 trode device in communication with a display device of the             on computerized Signals according to the present invention
 Selected individual viewer; (c) providing electronic infor             are better understood with reference to the drawings and the
 mation of a Sender to be transmitted to the Selected indi         65   accompanying description. It is to be noted that illustrations
 vidual viewer, the electronic information of the Sender                of the present invention shown here are for illustrative
 including a subset of the set of viewer attribute information          purposes only and are not meant to be limiting.
Case 1:21-cv-00366-MN Document 1-1 Filed 03/11/21 Page 8 of 11 PageID #: 22


                                                          US 6,301,619 B1
                                7                                                                          8
    For example, the System and method of the present                        capability of recognizing and decoding coded electronic Sent
 invention could be applied to (a) a single Sender requesting                to it by a provider 30 or 34 of transmitted video or com
 to Send electronic information via a provider of Video or                   puterized signals. Viewer 2 is in communication with elec
 computerized signals to a single viewer having a display                    tronic device 8 via electronic connection 18, enabling direct
 device capable of receiving and displaying the new signal                   input of viewer attribute information into viewer television
 including the Sender's electronic information, or, could be                 4.
 applied to (b) a single Sender and a plurality of viewers, or,                   Viewer 2 is in communication with service center 20 via
 could be applied to (c) a plurality of Senders and a single                 electronic connection 22, where electronic connection 22
 viewer, or, could be applied to (d) a plurality of Senders and              could be in a telephone, fax, letter, or electronic mail
 a plurality of viewers. For illustrative purposes in the                    (e-mail) connection, enabling contact between viewer 2 and
 following drawings and accompanying description, case (a),                  either perSonnel or electronic equipment of Service center
 featuring a single Sender and a Single viewer, is referred to               20. Service center 20 primarily serves providers of trans
 with respect to the present invention. Where appropriate, for               mitted video or computerized signals 30 or 34 by providing
 comparative purposes, mention of cases (b), (c), and (d) may                them with codes required for transmitting Sender requested
 appear in the description.                                             15   electronic information as part of regularly transmitted Video
    Referring now to the drawings, FIG. 1 is a Schematic                     or computerized signals. Service center 20 includes general
 diagram illustrating an exemplary System according to the                   database center 26, and Specific database 28, where specific
 present invention. Exemplary System 1 features five main                    database 28 enables the storing of viewer attribute informa
 areas of components, (1) viewer 2, (2) viewer device 4                      tion 2a, Such as CPU I.D. number 12 of electronic device 8,
 including an electronic device 8 critical to implementation                 included in television 4 belonging to viewer 2. Via electronic
 of the system, (3) service center 20, (4) providers of video                connection 22, Viewer 2 has the option of providing viewer
 or computerized signals 30 and 34, and (5) sender 42,                       attribute information 2a to service center 20. Alternatively,
 whereby each main area further includes components                          television electronic device 8 is in communication with
 required for implementation of the System and method of the                 Service center 20 via electronic connection 24, enabling
 presentinvention.                                                      25   direct sending of CPU I.D. number 12 or any other viewers
    In FIG. 1, viewer 2 represents an individual viewer or a                 attribute information 2a from electronic device 8 to service
 group, e.g., a family, of more than one viewer, associated                  center 20.
 with a single viewer television 4. Viewer 2 features viewer                    Service center 20 is also in communication with providers
 attribute information 2a, related to the individual viewer, or              of transmitted video or computerized Signals, including TV
 to the just described group of viewers. Viewer attribute                    Station provider 30, via electronic connection 32, and inter
 information 2a include personal, demographic, and equip                     net service provider 34, via electronic connection 36. Elec
 ment related information about viewer 2, which is to be used                tronic connection 32 or electronic connection 36 could be a
 as criteria for viewer television 4 to recognize and receive,               telephone, fax, letter, or electronic mail (e-mail) connection,
 or, to not recognize and Send back, transmitted Video or                    enabling contact between either perSonnel or equipment of
 computerized signals. For example, Viewer attribute infor              35   Service center 20 and either perSonnel or electronic equip
 mation 2a may include detailed information Such as name of                  ment of provider 30 or 34.
 viewer 2, location of viewer 2, identification number of                      TV station provider 30 or internet service provider 34, or
 Viewer television or a component of viewer television,                      both, are in communication with electronic device 8 of
 activities, lifestyles, likes, dislikes, habits, hobbies, interests,        television 4 belonging to viewer 2, via electronic connec
 pleasures, requests, Specific needs, etc., of viewer 2.                40   tions 38 and 40, respectively. TV station provider 30 trans
    In the present invention, television 4 features a display                mits Video or computerized signals 48 to electronic device 8,
 Screen (not shown) capable of receiving and displaying                      during regular on-going provider Service in Viewer 2.
 Video and/or computerized signals. For example, display                     Alternatively, internet service provider 34 transmits video or
 Screen of television 4, in addition to displaying TV Station                computerized signals 50 to electronic device 8, during
 Signals, could be used as a computer display to display                45   regular on-going provider Service to viewer 2. Transmitted
 computerized signals. Moreover, display Screen of viewer                    signals 48 or 50 serve as vehicles for providers 30 or 34,
 television 4 has the capability of displaying terminal video                respectively, to transmit Sender requested electronic infor
 or computerized electronic information in a subwindow 60.                   mation in addition to, and included with provider regular
 In a preferred embodiment of the system of the present                      transmission of Video or computerized Signals, in the form
 invention, television 4, identified by a serial or TV I.D.             50   of compound transmitted Video or computerized signals.
 number 6, includes electronic device 8. In an alternative                      Sender 42 is any entity, e.g., an individual Sender, or a
 preferred embodiment (not shown) of the system of the                       group of SenderS Such as a company or other organization,
 present invention, electronic device 8 is located outside of                desiring to be provided with Service of Sending real time
 Viewer television 4, and is in direct electronic communica                  Sender requested electronic information 42a to Selected
 tion with viewer television 4. For example, electronic device          55   individual viewers of transmitted Video or computerize
 8 could be located outside of, and in the immediate vicinity                Signals according to the present invention. Sender requested
 of Viewer television 4, or alternatively, located elsewhere,                electronic information 42a is any form or combination of
 for example, at the Site of Service center 20.                              Video or computerized electronic information, to be sent to
    Electronic device 8 includes central processing unit                     Viewer 2, in addition to, and included with, regular trans
 (CPU) 10, where CPU 10 features identification number                  60   mission of video or computerized signals to viewer 2 by TV
 (I.D. number) 12. Electronic device 8 also includes memory                  station provider 30 or internet service provider 34. Sender 42
 unit 14, and software package 16. Memory unit 14 stores                     has capability of being in communication either with TV
 Viewer attribute information 2a, to be recalled upon recep                  station provider 30 via electronic connection 44, or with
 tion by viewer television 4 of transmitted Signals Sent by a                internet service provider 34 via electronic connection 46, for
 Sender. Memory unit 14 also stores electronic information              65   the purpose of ordering the transmission of Sender requested
 sent by a sender 42 via provider 30 or 34 of transmitted                    electronic information 42a, Electronic connection 44 of
 Video or computerized Signals. Electronic device 8 has the                  electronic connection 46 could be a telephone, fax, letter, or
Case 1:21-cv-00366-MN Document 1-1 Filed 03/11/21 Page 9 of 11 PageID #: 23


                                                     US 6,301,619 B1
                           9                                                                         10
 electronic mail (e-mail) connection, enabling contact                 20 with viewer attribute information 2a, Such as CPU I.D.
 between either perSonnel or equipment of Sender 42 and                number 12, which is used as criterion by electronic device
 either perSonnel or electronic equipment of provider 30 or            8 to recognize encoded Sender requested electronic infor
 34. In an alternative embodiment of the system of the                 mation 42b or 42c, sent by TV station provider 30 or internet
 present invention, Sender 42 could be in direct communica             service provider 34. Viewer attribute information 2a may
 tion (not shown) with service center 20, for the purpose of           include detailed information Such as names of Viewers,
 placing requests for transmission of Sender requested elec            locations of viewers, activities, lifestyles, likes, dislikes,
 tronic information 42a to viewer 2, via service center 20, in         habits, hobbies, viewer interests, pleasures, requests, Spe
 addition to, or instead of, via TV station or internet Service        cific needs, etc.
 provider 30 or 34, respectively.
    As described below in a preferred embodiment of the                  In Step 2, there is activation of system 1 by sender 42 of
 method of the present invention, TV station provider 30 or            Sender requested electronic information 42a. In step (a),
 internet Service provider 34 includes Sender requested elec           sender 42 contacts TV station provider 30 via electronic
 tronic information 42a in addition to, and included with,             connection 44, or internet Service provider 34 via electronic
 regular transmission of Video or computerized signals 48 or           connection 46, requesting to Send electronic information 42a
                                                                  15   to selected individual viewer 2. In an alternative preferred
 50, respectively, to viewer 2. Upon activation of system 1,           embodiment (not shown) of the method of the present
 for transmitting Sender requested electronic information              invention, Sender 42 contacts Service center 20, requesting to
 42a, TV station provider 30, adds to regular transmitted              Send electronic information 42a to Selected individual
 Video or computerized signal 48, the following electronic             viewer 2.
 information: a Subset 52 of viewer attribute information 2a,
 encoded form 42b of Sender requested electronic informa                 In step (b) of Step 2, provider 30 or 34 prepares a
 tion 42a, and format information 54 for formatting sender             compound Video or computerized Signal, including Sender
 requested electronic information 42a. Thus, TV station                requested electronic information 42a of sender 42. TV
 provider 30 transmits a compound Video or computerized                station provider 30 or internet service provider 34 includes
 Signal, indicated in this description as TV Station provider     25
                                                                       Sender requested electronic information 42a in addition to,
 compound signal (48+52+42b--54). Alternatively, internet              and included with, regular transmission of Video or com
 Service provider 34, adds to regular transmitted Video or             puterized signals 48 or 50, respectively, to viewer 2. TV
 computerized signal 50, the following electronic informa              station provider 30, adds to (i) regular transmitted video or
 tion: a Subset 56 of viewer attribute information 2a, encoded         computerized signal 48, the following electronic informa
 form 42c of Sender requested electronic information 42a,              tion: (ii) a subset 52 of viewer attribute information 2a, (iii)
 and format information 58 for formatting sender requested             encoded form 42b of Sender requested electronic informa
 electronic information 42a. Thus, internet Service provider           tion 42a, and (iv) format information 54 for formating
 34 transmits a compound Video or computerized S, indicated            Sender requested electronic information 42a. Alternatively,
 in this description as internet Service provider compound             internet Service provider 34, adds to (i) regular transmitted
 signal (50+56+42c--58).                                          35
                                                                       video or computerized signal 50, the following electronic
    TV station provider compound signal (48+52+42b--54) is             information: (ii) a subset 56 of viewer attribute information
 transmitted by TV station provider 30 to viewer television 4,         2a, (iii) encoded form 42c of Sender requested electronic
 via electronic connection 38, or, alternatively, internet Ser         information 42a, and (iv) format information 58 for format
 vice provider compound signal (50+56+42c--58), is trans               ting Sender requested information 42a. In step (c), TV
 mitted by internet service provider 34, to viewer television     40
                                                                       Station provider 30 transmits a compound Video or comput
 4, via electronic connection 40. Following reception, posi            erized signal, indicated in this description as TV Station
 tive recognition, and decoding of TV Station provided                 provider compound signal (48+52+42b+54), to viewer tele
 encoded Sender requested electronic information 42b, or of            Vision 4 via electronic connection 38, or alternatively, inter
 internet Service provided encoded Sender requested elec               net Service provider 34 transmits a compound Video or
 tronic information 42c, by electronic device 8, viewer tele      45
                                                                       computerized signal, indicated in this description as internet
 vision 4 opens a subwindow 60 within the display station for          service provider compound signal (50+56+42c--58), to
                                                                       viewer television 4 via electronic connection 40.
 formatted display of Sender requested electronic information
 42a.                                                                    In Step 3, there is viewer reception of TV station provider
   FIG. 2 is a flow diagram of a preferred embodiment of the           compound signal (48+52+42b--54), or, alternatively, of
 method, relating to the illustrated and described System of      50   internet service provider compound signal (50+56+42c--58),
 FIG. 1, for providing Service of Sending real time electronic         whereby each Signal received includes Sender requested
 information to selected individual viewers of transmitted             electronic information 42a in coded form, i.e., as 42b or 42c,
 Video or computerized signals according to the present                respectively.
 invention.                                                              In step (a), compound signal (48+52+42b--54), or, (50+
   In FIG. 2, Step 1 features initialization of exemplary         55   56+42c--58), transmitted by TV station provider 30, or
 System 1. In Step (a), viewer 2 turns on viewer television 4.         transmitted by internet Service provider 34, respectively, is
 In step (b), viewer 2 inputs viewer attribute information 2a          received by electronic device 8 of viewer television 4.
 into electronic device 8, via electronic connection 18. In an           Step (b) involves a decision step (i), whereby software
 alternative preferred embodiment (not shown) of the method            package 16, as part of electronic device 8, decides to
 of the present invention, Viewer 2 contacts Service center 20,   60   recognize or not to recognize Subset of viewer attribute
 requesting to Set up a Service contract, with Service center          information 52 or 56, respectively, corresponding to com
 20, for coordinating the Service of receiving real time               pound video or computerized signal Sent by TV Station
 electronic information of transmitted video or computerized           provider 30 or internet service provider 34. If there is not
 Signals. Furthermore, in an alternative preferred embodi              recognition of subset of viewer attribute information 52, as
 ment (not shown) of the method of the present invention,         65   part of compound video or computerized signal Sent by TV
 Viewer 2 contacts Service center 20 via electronic connection         station provider 30, or subset of viewer attribute information
 22 or electronic connection 24, and provides Service center           56, sent by internet service provider 34, then viewer TV
Case 1:21-cv-00366-MN Document 1-1 Filed 03/11/21 Page 10 of 11 PageID #: 24


                                                       US 6,301,619 B1
                                11                                                                      12
 electronic device 8 does not accept encoded form of Sender                 (d) a Service center for communicating to a television
 requested information 42b or 42c. Alternatively, if there is                  Station provider of the transmitted Video signals encod
 recognition of subset of viewer attribute information 52, as                  ing instructions to form encoded Sender requested
 part of compound signal (48+52+42b--54) sent by TV station                    electronic information of the Sender, Said television
 provider 30, or subset of viewer attribute information 56, as                 provider of the transmitted Video Signals transmits a
 part of compound signal (50+56+42c--58) sent by internet                      compound video signal including Said non-viewer pro
 service provider 34, viewer TV electronic device 8 accepts                    vided Subset of viewer attribute information and said
 encoded form of sender requested information 42b or 42c.                      encoded Sender requested electronic information of the
                                                                               Sender to Said electronic device included with and in
    In Step (c), components of TV station provider compound                    communication with Said television belonging to the
 signal, (ii) Subject 52 of viewer attribute information 2a, (iii)   1O
                                                                               Viewer, Said electronic device makes a decision
 encoded from 42b of Sender requested electronic informa                       Selected from the group consisting of accepting Said
 tion 42a, and (iv) format information 54 for formatting                       encoded Sender requested electronic information of the
 Sender requested electronic information 42a, are Stored into                  Sender and not accepting Said encoded Sender requested
 memory unit 14 of electronic device 8, of viewer television                   electronic information of the Sender, Said decision of
 4. Alternatively, components of internet Service provider           15        accepting Said encoded Sender requested electronic
 compound signal, (ii) Subset 56 of viewer attribute infor                     information is made by recognizing Said non-viewer
 mation 2a, (iii) encoded from 42c of Sender requested                         provided sheet Subset of said viewer attribute
 electronic information 42a, and (iv) format information 58                    information, and Said electronic device decodes Said
 for formatting Sender requested electronic information 42a,                   encoded Sender requested electronic information of the
 are stored into memory unit 14 of electronic device 8, of                     Sender to form decoded Sender requested electronic
 viewer television 4.                                                          information of the Sender; and
   In step (d), there is decoding of Sender requested elec                  (e) a subwindow within said television of the viewer for
 tronic information, according to decoding instructions pro                    displaying Said decoded Sender requested electronic
                                                                               information of the Sender to the viewer.
 vided by service center 20. Encoded from 42b, or encoded
 form 42c, of Sender requested electronic information 42a, is        25     2. The System claim 1, wherein Said electronic device
 decoded, according to decoding instructions provided by                  included with and in communication with Said television
 Service center 20.                                                       belonging to the viewer includes a central processing unit, a
   In step (e), there is opening of Subwindow 60 within                   memory unit, and a Software package.
 display device of viewer television 4, according to formating              3. The system of claim 1, wherein said viewer attribute
 information 54 or 58, included in TV station or internet                 information is Selected from the group consisting of name of
 Service provider compound Video or computerized signal,                  the viewer, location of the viewer, identification number of
 (48+52+42b--54) or (50+56+42c--58), respectively.                        Said television belonging to the viewer, identification num
                                                                          ber of Said electronic device included with and in commu
   In Step 4, Sender requested electronic information 42a is              nication with Said television belonging to viewer, activities,
 displayed in subwindow 60 of viewer television 4, in for            35   lifestyle, likes, dislikes, habits, hobbies, interests, pleasures,
 mated form.
   In Step 5, Viewer 2 has the option of responding to Sender             requests, and Specific needs of the viewer.
 requested electronic information 42a, by Sending back a                     4. The system of claim 1, wherein said electronic device
                                                                          included with and in communication with Said television
 message to TV Station provider 30, or Sending back a                     belonging to the viewer is used to format Said decoded
 message to internet Service provider 34, via electronic             40   Sender requested electronic information of the Sender for
 connection 38 or via electronic connection 40, respectively.             display in Said Subwindow within Said television belonging
 According to implementation of this option by Viewer 2, the              to the viewer.
 System and method for providing Service real time electronic               5. The system of claim 1, wherein said television station
 information to selected individual viewers of transmitted
 Video or computerized Signals of the present invention                   provider of the transmitted Video signals for transmitting
 perform as a fully interactive information System.
                                                                     45   Said encoded Sender requested electronic information of the
                                                                          Sender to Said electronic device included with and in com
   While the invention has been described in conjunction                  munication with Said television belonging to the viewer also
 with Specific embodiments and examples thereof, it is evi                performs functions of an internet Service provider.
 dent that many alternatives, modifications and variants will               6. The system of claim 1, wherein physical location of
 be apparent to those skilled in the art. Accordingly, it is         50   Said electronic device included with and in communication
 intended to embrace all Such alternatives, modifications and             with Said television belonging to viewer is Selected from the
 variations that fall within the spirit and broad scope of the            group consisting of inside Said television belonging to the
 appended claims.                                                         Viewer and outside of Said television belonging to the
   What is claimed is:                                                    viewer.
   1. A System for a Sender Sending real time electronic             55      7. The system of claim 1, wherein the sender of said
 information to a viewer of transmitted Video Signals, the                Sender requested electronic information represents a plural
 System comprising:                                                       ity of Senders of Said Sender requested electronic informa
   (a) viewer attribute information related to the viewer;                tion viewer.
   (b) an electronic device included with and in communi                    8. The system of claim 1, wherein said service center also
      cation with a television belonging to the viewer for           60   performs functions of Said television Station provider of the
      receiving and Storing Said viewer attribute information             transmitted Video signals for transmitting Said encoded
      input into Said electronic device by the Viewer;                    Sender requested electronic information of the Sender to Said
   (c) Sender requested electronic information of the Sender              electronic device included with and in communication with
      to be transmitted by request of the sender to the viewer,           Said television belonging to the viewer.
      Said Sender requested electronic information of the            65      9. A method for a Sender Sending real time electronic
      sender is included with a non-viewer provided subset of             information to a viewer of transmitted Video Signals, the
      said viewer attribute information related to the viewer;            method comprising the Steps of
Case 1:21-cv-00366-MN Document 1-1 Filed 03/11/21 Page 11 of 11 PageID #: 25


                                                    US 6,301,619 B1
                            13                                                                    14
   (a) providing viewer attribute information related to the            (i) opening up of a Subwindow within said television
     viewer;                                                               belonging to the viewer, and
   (b) receiving and storing Said viewer attribute information          (j) displaying said formatted decoder Sender requested
     by an electronic device included with an in communi                   electronic information of the Sender within said Sub
     cation with a television belonging to the viewer, Said               window within Said television belonging to the viewer.
     Viewer attribute information input into Said electronic            10. The method of claim 9, wherein physical location of
     device by the viewer;                                            Said electronic device included with and in communication
   (c) providing Sender requested electronic information of           with Said television belonging to the viewer is Selected from
     the Sender to be transmitted by request of the Sender to         the group consisting of inside Said television belonging to
     the viewer, Said Sender requested electronic informa             the viewer and outside of Said television belonging to the
     tion of the Sender is included with a non-viewer pro             viewer.
     vided Subset of said viewer attribute information                  11. The method of claim 9, wherein said service center
     related to the viewer;                                           also performs functions of Said television Station provider of
   (d) providing a service center for communicating to a         15   the transmitted Video signals for transmitting Said encoded
     television station provider of the transmitted video             Sender requested electronic information of the Sender to Said
     Signals encoding instructions to form encoded Sender             electronic device included with and in communication with
     requested electronic information of the Sender,                  Said television belonging to the viewer.
   (e) transmitting a compound video signal including said              12. The method of claim 9, wherein said viewer attribute
     non-viewer provided subset of viewer attribute infor             information is Selected from the group consisting of name of
     mation and Said encoded Sender requested electronic              viewer, location of the viewer, identification number of said
     information of the sender by said television station             television belonging to the viewer, identification number of
     provider of the transmitted Video Signals to Said elec           Said electronic device included with and in communication
     tronic device included with and in communication with
     Said television belonging to the viewer;                    25
                                                                      with Said television belonging to the viewer, activities,
                                                                      lifestyle, likes, dislikes, habits, hobbies, interests, pleasures,
   (f) making a decision selected from the group consisting           requests, and Specific needs of the viewer.
     of accepting Said encoded Sender requested electronic              13. The method of claim 9, wherein the Sender of Said
     information of the Sender and not accepting Said                 Sender requested electronic information represents a plural
     encoded Sender requested electronic information of the           ity of Senders and Sender requested electronic information to
     Sender by Said electronic device included with and in            the viewer.
     communication with Said television belonging to the                14. The method of claim 9, wherein said electronic device
     Viewer, whereby Said decision by Said electronic device          included with and in communication with Said television
     accepting Said encoded Sender requested electronic               belonging to the viewer includes a central processing unit, a
     information the Sender is made by recognizing Said               memory unit, and a Software package.
     non-viewer provided subset of said viewer attribute         35
                                                                        15. The method of claim 9, wherein said television station
     information;                                                     provider of the transmitted Video signal for transmitting Said
   (g) decoding said encoded Sender requested electronic              encoded Sender requested electronic information of the
     information of the Sender by Said electronic device              Sender to Said electronic device included with and in com
     included with and in communication with Said televi              munication with Said television belonging to the viewer also
                                                                 40
     Sion belonging to the viewer to form decoded Sender              performs functions of an internet Service provider.
     requested electronic information of the Sender,                    16. The method of claim 9, wherein the viewer of Said
   (h) formatting said decoded Sender requested electronic            Sender requested electronic information of the Sender replies
     information of the Sender by Said electronic device              back to Said television Station provider of the transmitted
     included with and in communication with Said televi
                                                                 45
                                                                      Video signals.
     Sion belonging to the viewer to form formatted decoded
     Sender requested electronic information of the Sender;
